Citation Nr: 1806003	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart condition, also considered for purposes of entitlement to retroactive benefits.

2.  Entitlement to service connection for enlarged prostate.

3.  Entitlement to service connection for lymph node condition of the right groin.

4.  Entitlement to service connection for arthritis, right knee.

5.  Entitlement to service connection for arthritis, left knee.

6.  Entitlement to service connection for muscle spasms, right lower extremity.

7.  Entitlement to service connection for muscle spasms, left lower extremity.

8.  Entitlement to service connection for rotator cuff tear, right shoulder.

9.  Entitlement to service connection for rotator cuff tear, left shoulder.

10.  Entitlement to service connection for arthritis, right arm.

11.  Entitlement to service connection for arthritis, left arm.

12.  Entitlement to service connection for residuals of right arm surgery.

13.  Entitlement to service connection for residuals of left arm surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran was originally scheduled for a hearing before a Veterans Law Judge via live video teleconference from the RO in June 2016.  The Veteran failed to report.  There is no indication that the notification was sent to the incorrect address, nor is there any indication that he did not receive such notice.  The Veteran has not put forward any reason for his failure to appear, nor has he provided any further requests for a new hearing.  A failure to appear at a Board hearing is, generally, considered to be equivalent to the Veteran withdrawing a request for an audience with a Veterans Law Judge.  The only exception is when "good cause" is shown for the failure to appear.  In this regard, "good cause" for his absence has not been demonstrated.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2017).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current heart condition, enlarged prostate, or lymph node condition of the right groin.

2.  The probative medical evidence of record does not show that the Veteran experienced any event, injury, or disease in military service upon which to base service connection for his currently diagnosed arthritis of the bilateral knees, muscle spasms of the bilateral lower extremities, rotator cuff tears of the bilateral shoulders, arthritis of the bilateral arms, or residuals of bilateral arm surgeries.


CONCLUSIONS OF LAW

1. A heart condition, enlarged prostate, and lymph node condition of the right groin were not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Arthritis of the bilateral knees, muscle spasms of the bilateral lower extremities, rotator cuff tears of the bilateral shoulders, arthritis of the bilateral arms, and bilateral arm surgeries were not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Heart, Prostate, Lymph Node

The Veteran contends that he currently suffers from a disability of the heart, prostate, and lymph node in his right groin.  In regard, to the heart, the Veteran contends that he came into military service with a heart condition manifested by rapid heart beats and that he was later diagnosed with supraventricular tachycardia, which he still has.  In regard to the prostate, the Veteran contends that he suffers from an enlarged prostate that was first diagnosed in 2004.  In regard to the lymph node, the Veteran contends that his right groin lymph node was treated in service.

A review of the Veteran's service treatment records is negative for any showing of complaints, treatment, or diagnoses of any heart conditions or enlarged prostate.  Although the Veteran's Induction examination in May 1969 noted that he had occasional fast beating of heart and mild pressure in chest, there was no chronic heart condition ever diagnosed.  Additionally, the Veteran was shown to be treated for pain in the right groin on July 1970 and received a diagnosis of left sided inguinal lymphadenitis on January 1971.  He was subsequently treated with antibiotics and the condition resolved.  There were no findings of any heart condition, enlarged prostate, or lymph node condition on the Veteran's separation examination.

A review of the Veteran's post-service outpatient treatment records do not reveal any complaints, treatment or diagnoses of any lymph node condition in the groin since leaving military service.  However, there were noted incidents of treatment for the Veteran's heart and prostate post-service, but several years prior to filing his current claim for benefits.

The Veteran had a VA examination performed at on September 1980 (for conditions unrelated to the heart, prostate, or lymph nodes).  His electrocardiogram was performed and noted to be within normal limits.  

The Veteran had an electrocardiogram performed on December 1981 that was negative for evidence of ischemia.  

A treatment record dated April 1982 noted that the Veteran was referred from psychiatry for evaluation of blackout spells.  It was noted that he was evaluated for that condition on July 1980 and his electrocardiograms were within normal limits.  Treadmill test of October 1982 revealed normal electrocardiogram response to maximal exercise.  

The Veteran had an electrocardiogram performed on March 1984 that was negative for evidence of ischemia.  

The Veteran had a stress echocardiogram on May 2000 due to complaints of chest pain that revealed an assessment of an adequate negative stress echo.  The test conclusion revealed no chest pain, and metabolic equivalents (METs) of 9.6, which indicated good exercise tolerance.  The Veteran wore a Holter monitor on May 2000, and returned it June 2000.  The interpretation was normal sinus baseline rhythm.  Treatment record of 2000 noted that over the past 15 years the Veteran was seen at least yearly in the emergency room and had numerous visits to the physician for palpitations without documented ischemia.  The physician noted the results of his May 2000 electrocardiogram revealed essentially normal results.  The physician provided an impression of pre-supraventricular tachycardia.  Electrocardiogram of July 2000 was negative for evidence of ischemia.  

On January 2001 the Veteran was seen for recurrent supraventricular tachycardia.  He was referred for electrophysiology study and ablation.  His final diagnoses were normal sinus node function, successful mapping, and ablation of the slow atrioventricular (AV) nodal pathway.  At a follow-up in 2002, the physician noted that the Veteran's supraventricular tachycardia was essentially "cured."

In 2004, the Veteran was noted to have had a rising prostate-specific antigen (PSA) level and his physician recommended a prostate biopsy.  He considered that these findings may represent benign prostatic hypertrophy, however, no official finding of an enlarged prostate was ever confirmed.  The evidence of record does not include results of any biopsy, if it was done, or any further diagnosis of or treatment for benign prostatic hypertrophy.  There is no current evidence that the Veteran's prostate is enlarged. 

An April 2004 record noted the Veteran's past medical history of irregular heartbeat.

A record in September 2004 noted the results of a Holter monitor revealed normal sinus rhythm throughout, occasional paraventricular contractions which were asymptomatic, and no tachy-arrhythmias.  

The Veteran had an electrocardiogram performed on May 2008 that revealed normal results.  

Treatment record of January 2009 noted the Veteran's past medical history of a heart murmur.  These records were negative for treatment or diagnosis of ischemic heart disease.

He also had a VA examination performed on March 26, 2010, (in association with another claim unrelated to the heart, prostate, or lymph nodes).  His medical history noted a cardiac history was negative for congestive heart failure, angina, or any other heart disease.  

The Veteran's problem list as of July 2010 was negative for a diagnosis of any chronic heart condition or ischemic heart disease.

The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of a heart condition, enlarged prostate, or lymph node condition, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of a heart condition, enlarged prostate, or lymph node condition during the relevant period on appeal.  Rather, the Veteran merely had a diagnosis of a left inguinal lymphadenitis, which resolved before even leaving service with no current residuals.  There was a finding of elevated PSA without confirmation of any enlarged prostate several years before he even filed his claim, and no mention of prostate problems thereafter.  Finally, the Veteran was diagnosed as having supraventricular tachycardia in 2001, which appears to have resolved after the administration of a successful ablation and there are no current residuals.

A review of current medical evidence since the filing of the Veteran's claims does not show any relevant current diagnosis for any of the aforementioned claimed disabilities.

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology, urology, or hematology more particularly, and that he is merely speculating as to whether he has a current diagnosis of a heart condition, enlarged prostate, or lymph node condition.  In this regard, he is not competent to diagnose such disabilities, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of a heart condition, enlarged prostate, or lymph node condition are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of a disability manifested by bilateral ankle pain during the appeals period.  Absent the required diagnosis of a heart condition, enlarged prostate, or lymph node condition at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Knees, Spasms, Shoulders, Arms, and Surgeries

The Veteran contends that he currently suffers from disabilities of the bilateral knees, lower extremity spasms, shoulder, arms, and arm surgeries that are the result of military service.  In this regard, the Veteran has not provided any clear indication of the event, injury, or disease in military service upon which he has based his assertion of service connection.

A review of the Veteran's service treatment records was absent for any discussion of complaints or diagnoses of any conditions affecting the bilateral knees, muscle spasms, shoulders, or arms.

A review of the Veteran's post-service outpatient treatment records reveals that he has been continually followed an treated for disabilities involving the bilateral knees, lower extremity muscles spasms, the bilateral shoulders, and the bilateral arms since the late 1990s.

Post-service treatment records show a long history of knee pain dating back to 2002 for symptoms of the left knee and 2005 for symptoms of the right knee.  X-rays at that time show a decrease in medial joint space and degenerative changes.  The Veteran's physician noted in 2008 that the work that he was doing at that time aggravated his bilateral knee disability.  He has continued to be treated conservatively for bilateral knee arthritis and is contemplating knee replacements.  The Veteran underwent arthroscopic surgery for the left knee only.  Bilateral knee arthritis was one of the disabilities considered by the Social Security Administration as a disability for purposes of granting the Veteran disability benefits in 2008.

In 2002, the Veteran was shown to have some muscle spasms in his quads due to over pulling.

Post-service treatment records show a long history of bilateral shoulder problems dating back to at least 1997 when the Veteran suffered an injury at work and was placed on medical leave.  At that time, he confirmed that symptoms first began in February 1997.  Several months later, diagnostic testing showed that he had a rotator cuff tear in the right shoulder.  In July 1997, he underwent surgical repair. This is the only surgery and arm condition noted for the right upper extremity.

Years later in 2003, he complained again of bilateral shoulder pain and limited use of this joint.  In 2008, he gave a 10 year history of arthritis in both shoulders.  Diagnostic testing again showed that he had a large rotator cuff tear and degenerative changes in the left shoulder.  The Veteran underwent surgical repair of the left shoulder.  This is the only surgery and arm condition noted for the left upper extremity.  His physician noted in 2008 that the work he was doing at that time aggravated his bilateral shoulder disability.  There is no evidence of any other type of surgery to the left arm.

The Veteran's outpatient treatment records have not provided any opinions regarding etiology of these conditions to military service.  Rather they appear to have related the Veteran's disabilities to his post-service employment several decades after discharge.

Having reviewed the complete record, the Board finds that service connection for a bilateral knee disability, bilateral lower extremity muscle spasms, bilateral shoulder disability, bilateral arm disability, and residuals of bilateral arms surgeries is not warranted.  In sum, there is no in-service event, injury, or disease upon which to base service connection in accordance with 38 C.F.R. § 3.303 for any of these claimed disabilities.  Although the Veteran has currently diagnosed disabilities of the bilateral knees, shoulders, and arms, there has been no indication in either the lay or medical evidence of record that these disabilities are attributable to an event, injury, or disease in military service.

Here, the Veteran's service treatment records do not show that he was treated for or diagnosed with any complaints of the bilateral knees, spasms of the lower extremities, shoulder, arms, or any arm surgeries during military service.  This is despite the fact that the Veteran was even seen on numerous occasions for such ailments as respiratory and stomach illness, as well as other musculoskeletal ailments such as a sprained ankle.  Therefore, it is reasonable to presume that, had the Veteran also experienced symptoms of his bilateral knees, spasms of the lower extremities, shoulder, arms, or any arm surgeries during military service, those would have also been reported and recorded in the service treatment records.  Because such discussions are absent, it is clear that such events, injuries, or diseases never occurred.

Therefore, due to the lack of a substantiated in-service event, injury, or disease, the Veteran's claim on a direct basis fails. 

The only other evidence in the claims file supporting the existence of disabilities bilateral knees, spasms of the lower extremities, shoulder, arms, or any arm surgeries that are the result of military service are the Veteran's own statements. The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran does not have any actual specialized knowledge of medicine, or orthopedics more particularly, and that he is merely speculating as to whether he has such a relationship.  In this regard, he is not competent to formulate such a nexus opinion, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has showing of nexus are lacking in probative value, and are far outweighed by other evidence of record showing no treatment for these disabilities during service or that any such disabilities are the result of an event, injury, or disease in military service.

Accordingly, for the reasons and bases discussed above, service connection for bilateral knees, spasms of the lower extremities, shoulder, arms, or any arm surgeries is denied.


ORDER

Entitlement to service connection for a heart condition, also considered for purposes of entitlement to retroactive benefits, is denied.

Entitlement to service connection for enlarged prostate is denied.

Entitlement to service connection for lymph node condition of the right groin is denied.

Entitlement to service connection for arthritis, right knee is denied.

Entitlement to service connection for arthritis, left knee is denied.

Entitlement to service connection for muscle spasms, right lower extremity is denied.

Entitlement to service connection for muscle spasms, left lower extremity is denied.

Entitlement to service connection for rotator cuff tear, right shoulder is denied.

Entitlement to service connection for rotator cuff tear, left shoulder is denied.

Entitlement to service connection for arthritis of the right arm is denied.

Entitlement to service connection for arthritis of the left arm is denied.

Entitlement to service connection for residuals of right arm surgery is denied.

Entitlement to service connection for residuals of left arm surgery is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


